DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on July 29, 2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leem et al. (2009/0154517) in view Chang et al. (2002/0076841).

Regarding claim 1, Leem et al. disclose: a method of fabricating an optical element, the method comprising: providing a silicon substrate (110) (device of Fig. 7 is similar to device of Fig. 2 but has additional elements) (Figs. 2 and 7, [0042], [0055]); providing a first element layer (112, 114, 500) on the silicon substrate (110), the first element layer comprising a plurality of passive optical elements (openings/grating 510 and waveguide 150) (Figs. 2 and 7, [0043] [0059]); and providing a second element layer (compound semiconductor layers 210 (n-type semiconductor layer), 212 (active layer) and 213 (p-type semiconductor layer)) on the first element layer (Figs. 2 and 7, [0044], [0056]).
Leem et al. do not disclose: a method of fabricating an optical element array; providing a plurality of semiconductor blocks on a compound semiconductor wafer; providing semiconductor dies by dicing the compound semiconductor wafer by the plurality of semiconductor blocks; by providing the semiconductor dies on the first element layer, each of the plurality of semiconductor blocks contacting at least one corresponding passive optical element from among the plurality of passive optical elements.
Chang et al. disclose: the arrays of laser diodes are conventionally fabricated on a semiconductor substrate that is then diced to form the individual arrays. After the arrays of laser diodes have been fabricated and separated into discrete chips, the arrays are mechanically and electrically coupled to the submount substrate. In the preferred embodiment, the submount substrate is a semiconductor substrate and is most preferably a silicon wafer ([0008], [0009]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leem by forming an array of laser diodes by dicing a compound semiconductor wafer to form a plurality of semiconductor blocks and bonding said semiconductor blocks on the first element layer in order to form a plurality of hybrid laser diodes.

Regarding claim 7, Leem as modified disclose: further comprising: providing an oxide layer (112) on the silicon substrate (110); and providing a silicon layer on the oxide layer (114) (Leem, Fig. 2, [0042], Table I).

Regarding claim 8, Leem as modified disclose: wherein the plurality of passive optical elements are formed by patterning the silicon layer (waveguide 150 formed by patterning silicon layer 114) (Leem, Fig. 7, [0059]).

Regarding claim 9, Leem as modified do not disclose: wherein the providing the oxide layer comprises: providing a plurality of trenches apart from one another in the silicon substrate; and filling oxide in the plurality of trenches.
The examiner takes official notice that providing a plurality of trenches apart from one another in the silicon substrate was well known in the art before the time of filing.  For example, see Narasimha et al. (9,136,321) (col 3, lines 23-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leem as modified by providing a plurality of trenches apart from one another in the silicon substrate and filling said trenches with oxide in order to electrically isolate each laser device in the array.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Leem et al. (2009/0154517) in view Chang et al. (2002/0076841) and Gu et al. (2007/0064060).

Regarding claim 2, Leem as modified disclose: wherein the providing the second element layer comprises: removing the compound semiconductor wafer (compound semiconductor wafer removed during patterning of active pattern 215) (Leem, Fig. 2, [0044]).
Leem as modified do not disclose: providing a first passivation layer covering the first element layer and the semiconductor block.
Gu et al. disclose: providing a passivation layer ([0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leem as modified by forming a passivation layer over the first element layer and the semiconductor block in order to protect the layers underneath the passivation layer.

Regarding claim 3, Leem as modified do not disclose: wherein the providing the second element layer comprises: providing a planarization material on the first passivation layer; and chemically-mechanically polishing the planarization material.
Gu et al. disclose: a fill material 56 (planarization material), such as a standard positive photoresist or an inert fill material, is applied over the chamber layer 48 so as to fill the voids 50. The fill material 56, which initially overfills the voids 50, is then planarized, such as through a resist etch back (REB) process or a chemical mechanical polishing (CMP) process. This planarization process removes excess fill material to bring the fill material 56 in the voids 50 flush with the chamber layer 48 ([0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leem as modified by forming a planarization material on the first passivation layer and chemically-mechanically polishing the planarization material in order to planarize the optical element array.

Regarding claim 4, Leem as modified disclose: wherein the providing the second element layer comprises: patterning the semiconductor block after chemically-mechanically polishing the planarization material (p type semiconductor layer 213, active layer 212 are patterned to expose n-type layer 210) (Leem, Fig. 2, [0045]); and providing electrodes (311, 312) on the patterned semiconductor block and some passive optical elements (waveguide 150) from among the plurality of passive optical elements (Leem, Figs. 2 and 7, [0045], [0059])).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the providing the second element layer comprises: providing a proton implant layer on the semiconductor block; and providing a second passivation layer covering the electrodes and the semiconductor block.”
Claim 6 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the plurality of passive optical elements comprise a plurality of waveguides provided by patterning the substrate, an antenna, and a phase modulator provided by doping some of the plurality of waveguides with an impurity, wherein a dielectric layer is provided on the plurality of passive optical elements, and wherein the dielectric layer is planarized through a chemical-mechanical polishing.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sysak et al. (2012/0300796) which discloses a hybrid laser device formed on a silicon on insulator substrate. Sysak et al. do not disclose providing a plurality of semiconductor blocks on a compound semiconductor wafer or providing a second passivation layer covering the electrodes. Liang et al. (2017/0317473) discloses: bonding a first wafer containing quantum dots to a second wafer that includes a buried dielectric layer and a second layer on the buried dielectric layer. Liang et al do not disclose providing a plurality of semiconductor blocks on a compound semiconductor wafer or providing a second passivation layer covering the electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828